Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber (USPN 2015/0055323).

With regard to claim 1,
Schreiber discloses a controllable illumination system comprising: one or more light fixtures (14), one or more of the one or more light fixtures including associated motorized features (86); and one or more control subsystems having: a touch screen controller (16/500) in communication with one or more of the motorized features, the touch screen controller including a screen that portrays an image (506) of a patient or workpiece reposed on a task site, so that an operator may specify an aiming location at which one or more light beams or light fixtures in a group of light fixtures may be aimed; and software (see paragraph 37) running on an associated touch screen controller that is adapted to communicate command signals from the touch screen controller to one or more of the one or more light fixtures and/or associated motorized features, the command signals being adapted to influence one or more light fixture 
With regard to claim 2,
Schreiber discloses the controllable illumination system of claim 1 wherein at least one of the one or more associated motorized features (86) are adapted to reposition a light fixture that is movable in response to the position-determining command, the position-determining command including a position selected by the operator on an image of a patient or workpiece on the touch screen controller (16/500), the touch screen controller transmitting a signal Sm to one or more of the one or more motorized features of associated light fixtures, thus directing one or more light beams that emanate from one or more of the one or more light fixtures (see paragraph 38). 

With regard to claim 3,
Schreiber discloses the controllable illumination system of claim 2 further including a camera (see paragraph 72). 

With regard to claim 4,
Schreiber discloses the controllable illumination system of claim 1 wherein the touch screen controller is capable of being wall-mounted (see figure 2, intended use limitations are considered anticipated if the prior art structure is capable of being used as claimed). 

With regard to claims 5, 6,
Schreiber discloses the controllable illumination system of claim 2 wherein there is a wired or wireless communication link between the touch screen controller and one or more of the motorized features (see paragraph 35). 

With regard to claim 7,
Schreiber discloses the controllable illumination system of claim 1, wherein a single controllable illumination system includes one or more groups of light fixtures so that one or more of the touch screen controllers are adapted to influence the beam characteristics of each fixture in a group and so that a single command entered on the touch screen controller may cause each light fixture in the group to emit a beam that has directional characteristics identical to other light fixtures in that group (see paragraphs 37, 38). 

With regard to claim 8,
Schreiber discloses the controllable illumination system of claim 1, wherein the illumination system includes one or more motorized light fixtures (14) mounted in a ceiling (20) or wall, one or more of the one or more motorized light fixtures having a tilting system (See figures 6-8) that allows the associated light fixture to be selectively directed towards a patient or task site, the associated light fixture being recessed so that it moves above the plane of a ceiling or spaced apart from and within a wall (see figure 3). 

With regard to claim 10,
Schreiber discloses the controllable illumination system of claim 3, wherein one or more of the one or more cameras are capable of being ceiling-mounted (intended use limitations are considered anticipated if the prior art structure is capable of being used as claimed). 

With regard to claim 11,
Schreiber discloses the controllable illumination system of claim 1, wherein one or more of the one or more touch screen controllers are capable of being located outside a sanitary field, thereby reducing the chance of introducing contamination into the sanitary field are lessened (intended use limitations are considered anticipated if the prior art structure is capable of being used as claimed). 

With regard to claim 12,
Schreiber discloses the controllable illumination system of claim 1 wherein one or more of the one or more light fixtures transmit a signal Ss to one or more of the one or more touch screen controllers, thus indicating a status of one or more of the one or more light fixtures (see figure 17). 

With regard to claim 13,
Schreiber discloses the controllable illumination system of claim 12, wherein the status of one or more of the one or more light fixtures is (A) on/off and (B) selected by one of the one or more touch screen controllers or not (not). 

With regard to claim 14,

With regard to claim 15,
Schreiber discloses a method for controlling an illumination system comprising the steps of: (A) installing one or more light fixtures (14) and associated motorized features (86) in a support structure such as a ceiling (20) or a wall; (B) communicating one or more touch screen (16/500) controllers with one or more of the one or more light fixtures and associated motorized features; and (C) running software that generates command signals in communication with one or more of the one or more touch screen controllers and one or more of the one or more motorized features of the one or more light fixtures, the command signals being adapted to aim the direction of beams that emanate from a light fixture towards a patient or workpiece at a task site (See paragraph 37, 38, 52). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (as above), in view of Rus et al. (USPN 7321385).
With regard to claim 9,
Schreiber discloses the controllable illumination system of claim 3. While Schreiber does not disclose one or more cameras in communication with one or more of the one or more touch screen controllers so that a real-time or static image of a patient or work piece at the task site is captured by one or more of the one or more cameras and transmitted to one or more of the one or more touch screen controllers to facilitate viewing by an operator and aiming of emergent beams, Rus et al. do disclose an analogous system having such a configuration (see column 2 line 60-column 3, line 30). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Rus et al. into the system of Schreiber in order to provide a more accurate representation of the area to be illuminated on the controls.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 6820999, 10231607, 10517158, 2011/0146676, 2018/0116754, 2019/0249847.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879